Title: From Benjamin Franklin to Gourlade & Moylan, 7 September 1780
From: Franklin, Benjamin
To: Gourlade & Moylan


Gentlemen,Passy, Sept. 7 1780.
There have been presented to me for Acceptance, within these few Days. The following Drafts of yours on me: viz:


For 1246. l.t. 10. in favr. of M. Boy
}
Datet 23dAugt. 1780.


  For 1186. l.t. 19 in favr. of M. Quartresages


& For 900 l.t.— in favor of M. Termier lainé, dated 25. Augt. 80.
They are all drawn at two Usances, and said to be on Acct. of the frigate l’Ariel.— I have accepted them nothwithstanding I have not recd. any Advice concerning them. This is contrary to my general Rule, and I desire you will immediately furnish me with the Account on which they are founded; & that in future you would always do so, previous to your drawing upon me.

Pray inform me if Capt. Jones has sailed, & if not what it is that detains him.
Messrs. Gourlade et Moylan.
